Citation Nr: 1730116	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-19 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for Dupuytren's contracture, right hand, postoperative, currently rated as 60 percent disabling.

2.  Entitlement to increased ratings for Dupuytren's contracture, left hand, postoperative, currently rated as 10 percent disabling prior to April 22, 2013, and in excess of 30 percent from July 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from May 1972 to May 1975.

This matter originally came to the Board of Veterans' Appeals from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a March 2015 rating decision, a temporary 100 percent disability rating for the Dupuytren's contracture, left hand, postoperative, pursuant to 38 C.F.R. § 4.30 (2016) was assigned from April 22, 2013, to June 30, 2013.  Therefore, the issue as to the left-hand disability is as stated on the first page of this decision.

In April 2016, the Veteran indicated that he would not appear for a videoconference hearing scheduled later that month to be held before a Veterans Law Judge.  He did not request to reschedule the hearing.  Therefore, the Veteran has withdrawn his request for a Board hearing.  38 C.F.R. § 20.704 (2016).

In a May 2016 decision, the Board remanded the claim for entitlement to an increased rating for Dupuytren's contracture, left hand.  In a July 2016 rating decision, the Appeals Management Center (AMC) granted an increased disability rating of 30 percent effective July 1, 2013.  As this is not a full grant, the issue remains on appeal. 

In the May 2016 decision, the Board also denied the Veteran's claim for an increased rating for Dupuytren's contracture, right hand.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 Joint Motion for Remand (JMR), the parties (the Veteran and the Secretary of VA) requested that the Board decision be vacated and the issue remanded.  In a March 2017 Court order, the joint motion was granted, the Board's May 2016 decision was vacated, and the issue was remanded.  The case was subsequently returned to the Board.


FINDINGS OF FACT

1.  The weight of the evidence shows that Dupuytren's contracture, right hand, postoperative, is manifested by functioning so diminished that amputation with prosthesis would equally serve the Veteran.

2.  Prior to April 22, 2013, the Veteran's Dupuytren's contracture, left hand, has been manifested by painful motion of all fingers and ankylosis of the left ring finger.

3.  From July 1, 2013, the Veteran's Dupuytren's contracture, left hand, has been manifested by painful motion of all fingers and ankylosis of the index, middle, ring and little fingers.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for Dupuytren's contracture, right hand, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5216 (2016).

2.  Prior to April 22, 2013, the criteria for disability rating in excess of 10 percent for Dupuytren's contracture, left hand, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5155, 5227, 5229, 5230 (2016).

3.  From July 1, 2013, the criteria for disability rating in excess of 30 percent for Dupuytren's contracture, left hand, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5221 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.  

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

The Veteran's relevant service and post-service medical records have been obtained and associated with the evidence.  Additionally, the Veteran underwent VA examinations to evaluate his right and left hand disabilities on March 2012 and June 2014, and an additional VA examination on the left hand in December 2013 and July 2016.  The VA examiners reviewed the claims file, examined the Veteran, considered his complaints, and provided conclusions supported by rationales.  These examinations are deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board also acknowledges that the Veteran's last right hand examination is over three years old.  The "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In this regards, there is no such medical or lay evidence alleging that the Veteran's service-connected right hand disability has worsened since his June 2014 VA examination.  

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, the Veteran has not argued that any procedural defects have occurred.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  The Board will therefore proceed with the adjudication of this appeal.

II.  Increased Ratings

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the records and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The medical evidence shows that the Veteran is right-handed.  His right hand disability is currently rated under Diagnostic Code 5299-5216, using the major side ratings.

Diagnostic Code 5216 provides that a 60 percent disability rating is warranted for unfavorable ankylosis of five digits of the major hand.  An evaluation as amputation should also be considered.  38 C.F.R. § 4.71a, Diagnostic Code 5216.  A 70 percent disability rating is warranted for amputation of all five digits of the major hand.  A 70 percent evaluation is also warranted for the following amputations involving four digits of the major hand: thumb, index, long, and ring; thumb, index, long, and little; thumb, index, ring, and little; and thumb, long, ring, and little.  38 C.F.R. § 4.71a, Diagnostic Code 5216-30 (2016).

The Veteran's left hand disability is rated under Diagnostic Code 5299-5155 prior to July 1, 2013, and under Diagnostic Code 5003-5221 thereafter.  The Veteran also has a temporary total rating from April 22, 2013 to July 1, 2013 based on convalesce after surgery. 

Under Diagnostic Code 5155, amputation of the ring finger on the minor (nondominant) hand warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  

Under Diagnostic Code 5221, favorable ankylosis of four digits of the dominant hand is rated at 40 percent for the index, long, ring and little fingers of the major (dominant) hand and 50 percent if the thumb is one of the digits.  Under Diagnostic Code 5221, favorable ankylosis of four digits of the minor (non-dominant) hand is rated at 30 percent for a the index, long, ring and little fingers of the minor (nondominant) hand and 40 percent if the thumb is one of the digits.

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

Right Hand

In an October 1993 rating decision, the RO granted service connection for Dupuytren's contracture of the right hand effective October 5, 1992, and assigned a 60 percent disability rating.  The Veteran filed his claim for an increased rating on November 18, 2011.  The Veteran is receiving the maximum schedular rating for ankylosis of all five digits of a major hand without consideration of amputation.  Additionally, the Veteran has been in receipt of special monthly compensation (SMC) for "loss of use" of the hand under 38 U.S.C.A. § 1114 (k) since November 1994. 

The March 2012 VA examiner stated that there was ankylosis of the right little and ring fingers at the distal interphalangeal joints in full extension.  The examiner stated that there was limitation of motion or evidence of painful motion in the other digits of the right hand: the middle finger, the index finger, and the thumb.  The examiner also reported that there was no evidence of ankylosis in the middle finger, index finger, and thumb of the right hand.  Additionally, the examiner stated that there was no functional impairment of the right hand such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

The June 2014 VA examiner stated that there was no ankylosis of any digits in the right hand.  The examiner stated that there was limitation of motion or evidence of painful motion in the other digits of the right hand: the middle finger, the index finger, and the thumb.  The examiner also reported that there was no evidence of ankylosis in the middle finger, index finger, and thumb of the right hand.  The examiner indicated the Veteran has very limited ability to grip, grasp, hold, and manipulate.  The examiner opined that there was no functional impairment of the right hand such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

The Board considered the fact that the Veteran currently receives SMC for "loss of use" of the right hand.  "Loss of use of the hand" means that no effective function remains other than that which would be equally well-served by an amputation stump below the elbow with use of a suitable prosthetic appliance.  38 U.S.C.A. § 1114 (k); 38 C.F.R. §§ 3.350 (a)(2); 4.63; Tucker v. West, 11 Vet. App. 369, 373 (1998).  "Effective function" may include the ability to pick up coins from a table, grasp tools or eating utensils, and fasten clothes.  38 C.F.R. § 3.350 (a)(2).  

The weight of the evidence shows that Dupuytren's contracture, right hand, is arguably manifested by functioning so diminished that amputation with prosthesis would equally serve the Veteran.  Although the VA examiners specifically indicated that the Veteran's functional impairment was such that no effective function remains other than that which would be equally well served by an amputation with prosthesis, the examiners also conceded that the Veteran's ability functional ability was limited such as he cannot grip, grasp, hold, and manipulate.  As such, the Board finds a disability rating under Diagnostic Code 5125 for hand, loss of use of, more accurately describes the limitation of the Veteran's right hand disability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5125, a higher 70 percent disability rating is warranted for forearm amputation of hand, loss of use, of the major hand.  


Left Hand

In an October 1993 rating decision, the RO granted service connection for Dupuytren's contracture of the left hand effective October 5, 1992, and assigned a 50 percent disability rating.  A July 1996 RO decision decreased the Veteran's disability rating to 10 percent effective November 1, 1996.  The Veteran filed his claim for an increased rating on November 18, 2011.  A March 2015 rating decision granted entitlement to a temporary total evaluation due to surgery necessitating convalescence from April 22, 2013 to July 1, 2013.  A July 2016 rating decision granted an increased 30 percent disability rating from July 1, 2013. 

The Veteran underwent a VA examination in March 2012.  The examiner noted limitation of motion with a gap between the long and proximal transverse crease of the palm.  Additionally, long finger extension was limited to no more than 30 degrees.  The examiner further noted deformity of the thumb, index finger, long fingers, and little finger.  The examine reported ankylosis of the left fourth metacarpophalangeal joint at 60 degrees flexion and proximal interphalangeal joint at 90 degrees flexion.  The examiner noted the functional impact affects his ability to work as he has contractures of the hands and cannot fully open fingers.  His hand pathology precludes fine manipulations.  The examiner stated that there was no functional impairment of the left hand such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

The Veteran underwent a surgical release in his left hand in April 2013 and required approximately 6 weeks of splinting.

In a December 2013 VA examination report, the examiner noted the Veteran had limited motion with a gap between thumb and fingertips, and a gap between fingertips and the palm of the hand.  In addition, he was noted to have extension of the long finger limited by greater than 30 degrees and ankyloses of the ring finger with the proximal interphalangeal joint in full flexion.  However, the examiner qualified these limitations of motion as not representative of the true limitations caused solely by the Veteran's service-connected  Dupuytren's as he was in a hand/wrist cast at the time of this examination which impaired the examiner's ability to determine the true limitations of function. 

During a June 2014 VA examination, the examiner reported painful motion of the left thumb, long fingers, ring finger, and little finger.  There was no gap between fingertips and proximal transverse crease of the palm.  Limitation of extension by more than 30 degrees was noted on the left long finger without objective evidence of painful motion.  The examiner indicated he has classic Dupuytren's contracture primarily involving third, fourth, and fifth digits of both hands.  On the left, he had contractures to 75 degrees of fourth and fifth fingers, and to 50 degrees at the third finger.  The examiner noted lack of full extension without additional limitation of motion post-test.  Functional impact included less movement than normal on the long, ring, and little fingers, and deformity of the thumb, long, ring, and little fingers.  The examiner noted pain could significant limit functional ability during flare-ups.  Pain was elicited with cold weather, but no reduced motion.  Grip strength was noted as normal, and there was no evidence of ankylosis of the thumb and/or fingers.  Functional impact included considerable difficulty getting hands about objects due to contractures.  

The Veteran underwent an additional VA examination in June 2016.  The Veteran stated that the hand surgery in April 2013 was unsuccessful at releasing his fingers and he still had the contractures.  He was unable to fully extend or flex the fingers.  His activities of daily living (ADLs) were limited by the current condition of the left hand due to his contractures of multiple fingers.  It was very difficult for him to dress (buttons and zippers).  He was able to do all other ADLs, but with difficulty.  He denied flare-ups.  He currently had mild pain with motion of all fingers of his left hand with the residual use of his left hand, including all fingers and his left thumb.  His only function of the left hand was a pinching grip with his thumb and index finger, with which he buttoned his clothes.  Upon examination, the examiner noted he was unable to grip or do fine motor function with the left hand.  Pain at the finger flexion, finger extension, and opposition with thumb caused pain and functional loss.  There was no additional functional loss or range of motion after three repetitions.  The examiner reported the Veteran has ankylosis of the index, middle, ring and little fingers, resulting in decreased grip strength and the inability to perform most minor motor skills of the hand.

Prior to April 22, 2013, the evidence does not show entitlement to a disability rating in excess of 10 percent.  As noted above, the Veteran's left hand is rated 10 percent disabling under Diagnostic Code 5155 for amputation of the ring finger on the minor hand.  Under Diagnostic Code 5155, which pertains to amputation of the ring finger, a 20 percent rating is available for amputation with metacarpal resection, but that has not occurred in this case.  

The Board has also considered rating his disability under Diagnostic Code 5227 for ankylosis of the ring or little finger and Diagnostic Code 5230, which pertains to limited motion of the fifth finger, but under each of those codes any loss of motion is only rated noncompensable.

The Board recognizes that the March 2012 VA examiner noted deformity of the thumb, index, long, and little fingers, and the examiner also noted less movement than normal of the thumb, index, long, ring, and little fingers.  Specifically, the examiner reported a gap of less than 1 inch (2.5 cm) between the long finger and the proximal transverse crease of the palm.  The examiner also indicated the left long finger was limited to no more than 30 degrees.  Nonetheless, there is no Diagnostic Code which would provide a higher disability rating.  Under Diagnostic Code 5229, contemplating limitation of motion of the index or long finger, a noncompensable rating is warranted where there is a gap of less than one inch (2.5 centimeters) between the fingertip of either the major or minor hand and the palm crease, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  Furthermore, limitation of motion of the ring or little finger is noncompensable under Diagnostic Code 5230.

For these reasons, prior to April 22, 2013, a disability rating in excess of 10 percent for Dupuytren's contracture, left hand, has not been met.

For the period starting July 1, 2013, the Veteran is rated under Diagnostic Code 5221 for ankylosis of four digits of one hand.  The June 2016 VA examiner reported the Veteran has ankylosis of the index, middle, ring and little fingers, resulting in decreased grip strength and the inability to perform most minor motor skills of the hand.  A higher disability rating under Diagnostic Code 5221 requires involvement of the thumb.  While the examiner reported pain with motion of all fingers, the examiner did not indicate ankylosis of the thumb was present.  

As the June 2016 VA examiner indicates the Veteran has retained the ability to pinch grip with his thumb and index finger, with which he buttons his clothes, the Board finds the weight of the evidence shows the Veteran's Dupuytren's contracture, left hand, is not manifested by function so diminished that amputation with prosthesis would equally serve the Veteran.  Therefore, a high schedular rating based on amputation of the left hand  is not warranted. 

Both Claims

The Board has considered the effects of pain on the functional impairment resulting from the Veteran's Dupuytren's contracture of the right and left hands.  However, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected Dupuytren's contracture of the right hand are contemplated in the 70 percent assigned disability rating.  Furthermore, the Veteran's service-connected Dupuytren's contracture of the left hand is contemplated in the 10 percent disability rating prior to April 22, 2013 and the 30 percent rating starting July 1, 2013.  There is no indication that pain, due to the Veteran's bilateral hand disabilities, has caused functional loss greater than that considered by the rating already assigned.  38 C.F.R. §§ 4.40, 4.45 (2016); See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board acknowledges that the Veteran is competent to report the observable hand symptoms that he experienced, such as any pain or functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, which the record has failed to show, the Veteran is not competent to provide an opinion on a medical matter, such as the nature and severity of his Dupuytren's contracture of the right and left hands.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's Dupuytren's contracture of the right and left hands.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals, and the opinions of the VA examiners.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's Dupuytren's contracture of the right and left hands.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that his symptoms of pain and loss of motion in his hands, are congruent with the disability picture represented by the disability ratings assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5125, 5126-5131, 5152-5156, 5216-5230 (2016).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from of the hands with the pertinent schedular criteria does not show that his service-connected Dupuytren's contracture of the right and left hands presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2016).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's Dupuytren's contracture of the right and left hands.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.










							(Continued on the next page)

ORDER

Entitlement to a 70 percent rating for Dupuytren's contracture, right hand, postoperative, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to increased ratings for Dupuytren's contracture, left hand, postoperative, currently rated as 10 percent disabling prior to April 22, 2013, and in excess of 30 percent from July 1, 2013, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


